Exhibit 10.12 AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ”), dated as of April 27, 2016 is entered into by and between JMP HOLDING LLC , formerly known as JMP Group LLC, a Delaware limited liability company (“ Borrower ”), the lenders from time to time party to the below-defined Credit Agreement (together with their respective successors and assigns, each a “ Lender ” and collectively, the “ Lenders ”) and CITY NATIONAL BANK , a national banking association (“
